Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, “A motor control device that continues motor control using a current command value or a detection current value before a current supplied to a motor changes suddenly instead of a latest detection current value when the current changes suddenly.”  It is vague and indefinite of how the motor is being controlled and how before and suddenly are used.
The Prior Art below is used as best understood by the examiner at the time of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being taught by Suzuki et al (PGPUB 2014/0091470).
With respect to claim 1, the Suzuki teaches a motor control device (fig. 3) that continues motor control using a current command value (Iq*, Id*) or a detection current value (Iq, Id) before a current supplied to a motor (2) changes suddenly instead of a latest detection current value when the current changes suddenly.
With respect to claim 2, Suzuki teaches a comprising: 
a current command calculation unit (21) that converts a torque command into dq-axis current commands (Iq*, Id*); 
a three-phase/two-phase conversion unit (31) that converts a three-phase AC current detected by a current sensor (12) into dq-axis currents as dq-axis detection currents (Iq, Id); 
a current control unit (22) that performs feedback control based on the dq-axis current commands and the dq-axis detection currents; 
a noise detection unit (45) that detects a noise state indicating a state in which the three-phase AC current deviates from a sine waveform; and 
a dq-axis detection current replacement unit (35) that performs a replacement process of the dq-axis detection currents while detecting the noise state (paragraph 0091).
With respect to claim 3, Suzuki teaches wherein the noise detection unit determines that the noise state has been detected when a three-phase sum of the three-phase AC current exceeds a predetermined value (paragraph 0091).


With respect to claim 5, Suzuki teaches wherein the noise detection unit determines that the noise state has been detected when the degree of change of the dq-axis detection currents exceeds the predetermined value, and the degree of change of the dq-axis detection currents deviates from a degree of change of the dq-axis current commands (paragraph 0091).
With respect to claim 6, Suzuki teaches wherein the dq-axis detection current replacement unit replaces (paragraph 0086) the latest dq- axis detection currents with the dq-axis current commands.
With respect to claim 7, Suzuki teaches wherein the dq-axis detection current replacement unit replaces the latest dq- axis detection currents with the dq-axis detection currents before detecting the (paragraph 0086) noise state.
With respect to claim 8, Suzuki teaches wherein the dq-axis detection current replacement unit shifts to a degeneration mode when the noise state continues (paragraph 0086; one/two phase modes) for a predetermined time (p86; specific intervals), or when the noise state is intermittently detected a predetermined number of times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846